DETAILED ACTION
This is a response to the Applicants' file on 2/3/21. In virtue of this filing, claims 1-25 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/21 is in compliance with the provisions of 37 CFR 1.97 &1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over by Basque et al (US Pub. No: 2014/0267713) in view of Kerber Thomas (WO 2020/014789A1).
Regarding claim 1, Basque et al disclose in figures 1-3 and 8 that, a method of configuring a modular light ring(145, paragraph [0049]), the method comprising: receiving, from a user interface(paragraph [0075]), one or more intensity or irradiance values for at least one of a first or second rows of the plurality of light emitting diodes positioned around an end effector (111) of a bioprinting robot(101), and driving, by a controller(processor(114) as shown in figure 8), a plurality of LEDs defined by the LED row information at a frequency to generate the one and  intensity or irradiance value. Paragraphs [0076-0081].

Basque et al do not clearly disclose wherein the first and second rows are at a unique elevational position within a modular light ring housing with respect to a light output plane of the modular light ring housing.
Kerber Thomas disclose in figure 5, wherein the first and second rows are at a unique elevational position within a modular light ring housing with respect to a light output plane of the modular light.
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Kerber Thomas into the device of Basque et al to improve more flexible to biological target structure by Red or yellow-green light.
Regarding claim 24, combination Basque et al and Kerber Thomas disclose capable of performing that, wherein the at least two rows of LEDs comprise a first row, a second row and a third row, the first row of LEDs are elevationally closer to the light output plane than the second row and the third row, and the method further comprises: receiving, from the user interface, one or more light output characteristics for at least one of the first, second or third rows of LEDs; driving, by the controller, one of the first, second or third row of the plurality of rows of LEDs at a first light output characteristics; and driving, by the controller, another of the first, second or third row of the plurality of rows of LEDs at a second light output characteristic which is different than the first light output characteristic.
Regarding claim 25, combination Basque et al and Kerber Thomas disclose capable of performing that, wherein the plurality of the plurality of light emitting diodes are each divided into a plurality of sectors, wherein each of the plurality of sectors is separately controlled by the controller, the method further comprising steps to: receive from the user interface, one or more light output characteristics for at least one of the plurality of sectors; drive, by the controller, at least one of plurality of sectors individually at the one or more light output characteristics. 
Allowable Subject Matter
Claims 1-22 are allowed.

Citation of pertinent prior art
 The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844